                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

GLORIA RAMOS,                                             CIVIL ACTION
                      Plaintiffs,

              v.

LVNV FUNDING, LLC AND FALONI &                            NO. 18-5496
ASSOCIATES, LLC,
               Defendants.

                                          ORDER

       AND NOW, this 3rd day of March, 2019, upon consideration of Defendants’ Motions to

Dismiss Plaintiff’s Complaint (ECF Nos. 5 & 6) and Plaintiff’s response thereto (ECF No. 7), IT

IS HEREBY ORDERED that Defendants’ Motions to Dismiss are DENIED.

                                                   BY THE COURT:


                                                   /s/ Wendy Beetlestone

                                                   _______________________________
                                                   WENDY BEETLESTONE, J.
